             Case 1:20-cv-00402-KPF Document 44 Filed 08/18/20 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                     x
MOSHE GEIGER,                        : Civil Action No.: 1:20-cv-00402-KPF
                          Plaintiff, :
       vs.                           :
                                     :
                                     :            STIPULATED
EQUIFAX INFORMATION SERVICES,                 CONFIDENTIALITY
                                     :
LLC, EXPERIAN INFORMATION                      AGREEMENT AND
SOLUTIONS, INC., AMERICAN EXPRESS :          PROTECTIVE ORDER
                                     :
CO., CITIBANK, N.A., and DISCOVER
                                     :
BANK,
                                     :
                                     :
                         Defendants. :
                                     x


KATHERINE POLK FAILLA, District Judge:

       WHEREAS, all of the current parties to this action (collectively, the “Parties” and each

individually, a “Party”) request that this Court issue a protective order pursuant to Federal Rule of

Civil Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitiv e

information that they may need to disclose in connection with discovery in this action;

       WHEREAS, the Parties, through counsel, agree to the following terms; and

       WHEREAS, this Court finds that good cause exists for issuance of an appropriately tailored

confidentiality order governing the pretrial phase of this action;

       IT IS HEREBY ORDERED that the Parties to this action, their respective officers, agents,

servants, employees, and attorneys, any other person in active concert or participation with any of

the foregoing, and all other persons with actual notice of this Order will adhere to the following

terms, upon pain of contempt:

       1.      With respect to “Discovery Material” (i.e., information of any kind produced or

disclosed in the course of discovery in this action) that a person has designated as “Confidential”

pursuant to this Order, no person subject to this Order may disclose such Confidential Discovery


                                                   1
             Case 1:20-cv-00402-KPF Document 44 Filed 08/18/20 Page 2 of 9




Material to anyone else except as expressly permitted hereunder;

       2.     The Party or person producing or disclosing Discovery Material (each, “Producing

Party”) may designate as Confidential only the portion of such material that it reasonably and in

good faith believes consists of:

       (a)    previously non-disclosed financial information;

       (b)    previously non-disclosed information relating to trade secrets, confidential research,

       development, technology or other proprietary information;

       (c)    any information of a personal or intimate nature regarding any individual, including,

       without limitation information relating to personal income and/or credit history; or

       (d)    any other category of information given confidential status by this Court after the date

       of this Order.

       3.     With respect to the Confidential portion of any Discovery Material other than

deposition transcripts and exhibits, the Producing Party or its counsel may designate such portion as

“Confidential” by: (a) stamping or otherwise clearly marking as “Confidential” the protected portion

in a manner that will not interfere with legibility or audibility; and (b) producing for future public

use another copy of said Discovery Material with the confidential information redacted.

       4.     A Producing Party or its counsel may designate deposition exhibits or portions of

deposition transcripts as Confidential Discovery Material either by: (a) indicating on the record

during the deposition that a question calls for Confidential information, in which case the reporter

will bind the transcript of the designated testimony in a separate volume and mark it as

“Confidential Information Governed by Protective Order;” or (b) notifying the reporter and all

counsel of record, in writing, within 30 days after a deposition has concluded, of the specific pages

and lines of the transcript that are to be designated “Confidential,” in which case all counsel



                                                   2
             Case 1:20-cv-00402-KPF Document 44 Filed 08/18/20 Page 3 of 9




receiving the transcript will be responsible for marking the copies of the designated transcript in

their possession or under their control as directed by the Producing Party or that person’s counsel.

During the 30-day period following a deposition, all Parties will treat the entire deposition transcript

as if it had been designated Confidential.

       5.     If at any time before the termination of this action a Producing Party realizes th at it

should have designated as Confidential some portion(s) of Discovery Material that it previously

produced without limitation, the Producing Party may so designate such material by notifying all

Parties in writing. Thereafter, all persons subject to this Order will treat such designated portion(s)

of the Discovery Material as Confidential. In addition, the Producing Party shall provide each other

Party with replacement versions of such Discovery Material that bears the “Confidential”

designation within five business days of providing such notice.

       6.     Nothing contained in this Order will be construed as: (a) a waiver by a Party or person

of its right to object to any discovery request; (b) a waiver of any privilege or protection; or (c) a

ruling regarding the admissibility at trial of any document, testimony, or other evidence.

       7.     Where a Producing Party has designated Discovery Material as Confidential, other

persons subject to this Order may disclose such information only to the following persons:

       (a)    the Parties to this action;

       (b)    counsel retained specifically for this action, including any paralegal, clerical, or other

       assistant that such outside counsel employs and assigns to this matter;

       (c)    outside vendors or service providers (such as copy-service providers and document-

       management consultants) that counsel hire and assign to this matter;

       (d)    any mediator or arbitrator that the Parties engage in this matter or that this Court

       appoints, provided such person has first executed a Non-Disclosure Agreement in the form



                                                   3
               Case 1:20-cv-00402-KPF Document 44 Filed 08/18/20 Page 4 of 9




       annexed as Exhibit A hereto;

       (e)      Any person (other than those identified above) who is indicated as an author or recipient

       of the Confidential Discovery Material ;

       (f)      any witness who counsel for a Party in good faith believes may be called to testify at

       trial or deposition in this action, provided such person has first executed a Non -Disclosure

       Agreement in the form annexed as Exhibit A hereto;

       (g)      any person a Party retains to serve as an expert witness or otherwise provide

       specialized advice to counsel in connection with this action, provided such person has first

       executed a Non-Disclosure Agreement in the form annexed as Exhibit A hereto;

       (h)      stenographers engaged to transcribe depositions the Parties conduct in this action; and

       (i)      this Court, including any appellate court, its support personnel, and court reporters.

       8.       Before disclosing any Confidential Discovery Material to any person referred to in

subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of this Order to such person,

who must sign a Non-Disclosure Agreement in the form annexed as Exhibit A hereto stating that he

or she has read this Order and agrees to be bound by its terms. Said counsel must retain each signed

Non-Disclosure Agreement, hold it in escrow, and produce it to opposing counsel either before such

person is permitted to testify (at deposition or trial) or at the conclusion of the case, whichever

comes first.

       9.       This Order binds the Parties and certain others to treat as Confidential any Discovery

Materials so classified. The Court has not, however, made any finding regarding the confidentiality

of any Discovery Materials, and retains full discretion to determine whether to afford confidential

treatment to any Discovery Material designated as Confidential hereunder. All persons are placed on

notice that the Court is unlikely to seal or otherwise afford confidential treatment to any Discovery



                                                    4
             Case 1:20-cv-00402-KPF Document 44 Filed 08/18/20 Page 5 of 9




Material introduced into evidence at trial, even if such material has previously been sealed or

designated as Confidential.

       10.     In filing Confidential Discovery Material with this Court, or filing portions of any

pleadings, motions, or other papers that disclose such Confidential Discovery Material

(“Confidential Court Submission”), the Parties shall publicly file a redacted copy of the Confidential

Court Submission via the Electronic Case Filing System. In accordance with Rule 9(B) of the

Court’s Individual Rules of Practice in Civil Cases, the Parties shall file an unredacted copy of the

Confidential Court Submission under seal with the Clerk of this Court, and the Parties shall serve

this Court and opposing counsel with unredacted courtesy copies of the Confidential Court

Submission. In accordance with Rule 9(B) of this Court’s Individual Rules of Practice in Civil

Cases, any Party that seeks to file Confidential Discovery Material under seal must file a letter

motion seeking leave to file the document with redactions or under seal.

       11.     In the event that any party or non-party bound by this Stipulation intends to disclose,

discuss or otherwise refer to any Confidential Discovery Material in open court at any hearing or trial of

this action, such person shall inform the Court, the Producing Party and all other parties to this action of

its intention to do so and identify the Confidential Discovery Material it intends to disclose. The

Producing Party shall then have the opportunity to move orally, or as the Court otherwise directs, that

the hearings be held in camera or that the trial or any portion of it be closed to the public because of the

potential disclosure of Confidential Discovery Material.

       12.     Any Party who objects to any designation of confidentiality may at any time before

the trial of this action serve upon counsel for the Producing Party a written notice stating with

particularity the grounds of the objection. Thereafter, the objecting party shall first make a good faith

effort to resolve such dispute with counsel for the Producing Party. If the objecting party and the

Producing Party are unable to resolve the objection, either the objecting party or the Producing Party


                                                     5
                Case 1:20-cv-00402-KPF Document 44 Filed 08/18/20 Page 6 of 9




may move the Court for an order with respect to the disputed information. If such letter motion is filed,

the Producing Party shall have the burden of establishing the confidential nature of the disputed

Discovery Material pursuant to the standards set forth herein and the applicable statutes and case law.

The Discovery Material shall be treated as Confidential until the Court rules otherwise. If no such letter

motion is made, the Discovery Material shall continue to be deemed Confidential .

          13.    Any Party who requests additional limits on disclosure (such as “attorneys’ eyes

only” in extraordinary circumstances), may at any time before the trial of this action serve upon

counsel for the recipient Parties a written notice stating with particularity the grounds of the request.

If the Parties cannot reach agreement promptly, counsel for all affected Parties will address their

dispute with this Court.

          14.    Recipients of Confidential Discovery Material under this Order may use such material

solely for the prosecution and defense of this action and any appeals thereto, and not for any other

purpose or in any other litigation proceeding. Nothing contained in this Order, however, will affect

or restrict the rights of any Party with respect to its own documents or information produced in this

action.

          15.    If a party is served with a subpoena or a court order issued in other litigation or by any

governmental entity or officer that compels disclosure of any information or items designated in this

action as Confidential that a party has obtained under the terms of this Stipulation and Order, such party

shall immediately, but no more than seven (7) days after receiving actual notice of the subpoena or order

(and at least two (2) business days before any requested compliance), notify the Producing Party of the

pendency of the subpoena, public records request, or order in writing, and shall not produce the

Confidential Discovery Material if the Producing Party timely applies for a protective order for such

Confidential Discovery Material or otherwise takes timely, appropriate steps to protect the material. It

shall be the responsibility of the Producing Party to obtain relief from the subpoena, public records


                                                     6
             Case 1:20-cv-00402-KPF Document 44 Filed 08/18/20 Page 7 of 9




request or order prior to the due date of compliance. To give the Producing Party an opportunity to

obtain such relief, the party from whom the information is sought shall not make the disclosure before

the actual due date of compliance set forth in the subpoena, public records request or order. Unless

otherwise ordered by this Court or other court of competent jurisdiction, materials designated as

Confidential shall be treated as information that is not subject to disclosure pursuant to the Freedom of

Information Act. Nothing in this Stipulation and Order requires or is meant to permit a party to disobey

a lawful directive from a court.

       16.     Each person who has access to Discovery Material designated as Confidential

pursuant to this Order must take all due precautions to prevent the unauthorized or inadvertent

disclosure of such material.

       17.     Within 60 days of the final disposition of this action—including all appeals— all

recipients of Confidential Discovery Material must either return it—including all copies thereof— to

the Producing Party, or, upon permission of the Producing Party, destroy such material — including

all copies thereof. In either event, by the 60-day deadline, the recipient must certify its return or

destruction by submitting a written certification to the Producing Party that affirms that it has not

retained any copies, abstracts, compilations, summaries, or other forms of reproducing or capturing

any of the Confidential Discovery Material. Notwithstanding this provision, the attorneys that the

Parties have specifically retained for this action may retain an archival copy of all pleadings, motion

papers, transcripts, expert reports, legal memoranda, correspondence, or attorney work product,

even if such materials contain Confidential Discovery Material. Any such archival copies that

contain or constitute Confidential Discovery Material remain subject to this Order.

       18.     Inadvertent failure to designate any Discovery Material as Confidential pursuant to this

Stipulation and Order shall not constitute a waiver of any otherwise valid claims for protection, so long

as such claim is asserted within thirty (30) business days of the discovery of the inadvertent failure. At


                                                    7
                Case 1:20-cv-00402-KPF Document 44 Filed 08/18/20 Page 8 of 9




such time, all mis-designated material (and any and all copies thereof) must be destroyed or returned

immediately to the Producing Party.

       19.       This Order will survive the termination of the litigation and will continue to be

binding upon all persons subject to this Order to whom Confidential Discovery Material is produced

or disclosed.

       20.       For purposes of this Stipulation and Order, the conclusion of this action shall be deemed

to be the later of: (1) dismissal of all claims and defenses in this action, with or without prejudice; or (2)

final judgment herein after the completion and exhaustion of all appeals, rehearings, remands, trials, or

reviews of this action, including the time limits for filing any motions or applications for extension of

time pursuant to applicable law. This Court will retain jurisdiction over all persons subject to this

Order to the extent necessary to enforce any obligations arising hereunder or to impose sanctions for

any contempt thereof.




                                                      8
            Case 1:20-cv-00402-KPF Document 44 Filed 08/18/20 Page 9 of 9




       SO STIPULATED AND AGREED.


/s/Edward y. Kroub
Counsel for Plaintiff, Moshe Geiger

Dated: August 17, 2020


/s/ Neil C. Scott
Counsel for Defendant, Experian
Information Solutions, Inc.

Dated: August 17, 2020


/s/ Arjun P. Rao
Counsel for Defendant, Discover Bank

Dated: August 17, 2020




       SO ORDERED.


 Dated: August 18, 2020
 New York, New York                             KATHERINE POLK FAILLA
                                                United States District Judge

This confidentiality agreement does not bind the Court or any of
its personnel. The Court can modify this stipulation at any time.
The Court will retain jurisdiction over the terms and conditions of
this agreement only for the pendency of this litigation. Any party
wishing to make redacted or sealed submissions shall comply with
Rule 6(A) of this Court's Individual Rules of Civil Procedure.




                                          9
